Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.

Detailed Action
Applicant amended claims 1-3, 6-10, 13-17, 19, and 20 and presented claims 1-20 for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dayka et al., Pub. No.: US 2014/0237257 (“Dayka”) in view of VELURY, Pub. No.: US 2017/0011082, (“Velury”) and further in view of Lahiri et al., Pub. No.: US 2015/0088813 (“Lahiri”).

Claim 1.	Dayka teaches:
A method comprising:
receiving, by a computing device, updated data for a data model comprising a plurality of tables; (¶ 19, wherein updates are added to the database 120: “the database 120 is "append only," meaning that records may be added from time to time, but changes necessitating re-indexing do not occur”)
receiving, one or more global queries associated with the updated data; (¶¶ 3, 14, 16, 18, data in database 120 is queried by receiving an original query/global query)
determining, based on the one or more global queries, one or more local components; (¶¶ 3, 14, 16, 18, the received query is associated with a local component/ a database of records associated with sub-queries extracted from the original query)
determining, based on the one or more local components, one or more indexlets associated with the one or more local components, wherein the one or more indexlets index blocks of rows of one or more tables of the plurality of tables associated with the updated data; (¶¶ 15-16, an index metadata 220/indexlet is associated with a local component/a database of records associated with sub-queries extracted from the original query; for example an indexlet is associated with a subquery such as “transactions between $25 and $50” or “transactions made in January and February of 2012”)
generating, based on the one or more local components and the one or more indexlets, partial query results for the one or more global queries, wherein the partial query results are associated with the one or more tables associated with the updated data. (¶¶ 16, 18,  the query output 260 is a query result generated from partial query results using the original query and an index metadata/indexlet)
Dayka did not specifically teach but Velury teaches  wherein the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube. (¶¶ 9, 27-28, wherein data is associated with a main data cube and new data is associated with incremental data cubes and wherein a received query is answered without regenerating the main data cube)  
Dayka discloses that the “database 120 may have any structure for organizing the records 123 that comprise the database 120”. Dayka also discloses generating indexes based on a range of data in particular fields/dimensions in the database. Dayka further discloses that the database is an append only database, which means “records may be added from time to time, but changes necessitating re-indexing do not occur”. Dayka, ¶¶ 13, 15-16, 19. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube because doing so would further increase usability of Dayka by explicitly associating the database 120 with a main data cube and associating appended data to the database with incremental data cubes so that a received query can be answered using the main data cubes and the incremental data cubes to allow for query consistency without locking. Velury, ¶¶ 9, 27-28.
Dayka as modified  did not specifically teach but Lahiri teaches a bidirectional index. (¶ 69, wherein the generated positional index is a bi-directional index: “The positional index is bi-directional, and can be used to determine a range of row ids, row page id and row slot numbers of rows that correspond to a column value, and to determine a column page id and column slot number of column slots of rows that correspond to the column value”)
An index metadata/indexlet in Dayka is used in response to a received query for identifying a portion of the database in which the requested data is located. Dayka, ¶ 16. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a bidirectional index because doing so would further increase usability of Dayka as modified by providing for a bidirectional index for determining a range of row ids or a column page id corresponding to a given value.

Claim 8.	Dayka teaches:	
A non-transitory computer-readable storage medium comprising computer-executable instructions that, when executed by a computing device, cause the computing device to:
receive updated data for a data model comprising a plurality of tables; (¶ 19, wherein updates/records are appended to the database 120: “the database 120 is "append only," meaning that records may be added from time to time, but changes necessitating re-indexing do not occur”)
receive one or more global queries associated with the updated data; (¶¶ 3, 14, 16, 18, data in database 120 is queried by receiving an original query/global query)
determine, based on the one or more global queries, one or more local components; (¶¶ 3, 14, 16, 18, the received query is associated with a local component/ a database of records associated with sub-queries extracted from the original query)
determining, based on the one or more local components, one or more indexlets associated with the one or more local components, wherein the one or more indexlets index blocks of rows of one or more tables of the plurality of tables associated with the updated data; (¶¶ 15-16, an index metadata 220/indexlet is associated with a local component/a database of records associated with sub-queries extracted from the original query; for example an indexlet is associated with a subquery such as “transactions between $25 and $50” or “transactions made in January and February of 2012”)
generate , based on the one or more local components and the one or more indexlets, partial query results for the one or more global queries, wherein the partial query results are associated with the one or more tables associated with the updated data. (¶¶ 16, 18,  the query output 260 is a query result generated from partial query results using the original query and an index metadata/indexlet)
Dayka did not specifically teach but Velury teaches  wherein the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube. (¶¶ 9, 27-28, wherein data is associated with a main data cube and new data is associated with incremental data cubes and wherein a received query is answered without regenerating the main data cube)  
Dayka discloses that the “database 120 may have any structure for organizing the records 123 that comprise the database 120”. Dayka also discloses generating indexes based on a range of data in particular fields/dimensions in the database. Dayka further discloses that the database is an append only database, which means “records may be added from time to time, but changes necessitating re-indexing do not occur”. Dayka, ¶¶ 13, 15-16, 19. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube because doing so would further increase usability of Dayka by explicitly associating the database 120 with a main data cube and associating appended data to the database with incremental data cubes so that a received query can be answered using the main data cubes and the incremental data cubes to allow for query consistency without locking. Velury, ¶¶ 9, 27-28.
Dayka as modified did not specifically teach but Lahiri teaches a bidirectional index. (¶ 69, wherein the generated positional index is a bi-directional index: “The positional index is bi-directional, and can be used to determine a range of row ids, row page id and row slot numbers of rows that correspond to a column value, and to determine a column page id and column slot number of column slots of rows that correspond to the column value”)
An index metadata/indexlet in Dayka is used in response to a received query for identifying a portion of the database in which the requested data is located. Dayka, ¶ 16. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a bidirectional index because doing so would further increase usability of Dayka as modified by providing for a bidirectional index for determining a range of row ids or a column page id corresponding to a given value.

Claim 15.	Dayka teaches:	
An apparatus comprising: one or more processors; and a memory comprising processor executable instructions that, when executed by the one or more processors, cause the apparatus to:
receive updated data for a data model comprising a plurality of tables; (¶ 19, wherein updates/records are appended to the database 120: “the database 120 is "append only," meaning that records may be added from time to time, but changes necessitating re-indexing do not occur”)
receive one or more global queries associated with the updated data; (¶¶ 3, 14, 16, 18, data in database 120 is queried by receiving an original query/global query)
determine, based on the one or more global queries, one or more local components; (¶¶ 3, 14, 16, 18, the received query is associated with a local component/ a database of records associated with sub-queries extracted from the original query)
determining, based on the one or more local components, one or more indexlets associated with the one or more local components, wherein the one or more indexlets index blocks of rows of one or more tables of the plurality of tables associated with the updated data; (¶¶ 15-16, an index metadata 220/indexlet is associated with a local component/a database of records associated with sub-queries extracted from the original query; for example an indexlet is associated with a subquery such as “transactions between $25 and $50” or “transactions made in January and February of 2012”)
generate , based on the one or more local components and the one or more indexlets, partial query results for the one or more global queries, wherein the partial query results are associated with the one or more tables associated with the updated data. (¶¶ 16, 18,  the query output 260 is a query result generated from partial query results using the original query and an index metadata/indexlet)
Dayka did not specifically teach but Velury teaches  wherein the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube. (¶¶ 9, 27-28, wherein data is associated with a main data cube and new data is associated with incremental data cubes and wherein a received query is answered without regenerating the main data cube)  
Dayka discloses that the “database 120 may have any structure for organizing the records 123 that comprise the database 120”. Dayka also discloses generating indexes based on a range of data in particular fields/dimensions in the database. Dayka further discloses that the database is an append only database, which means “records may be added from time to time, but changes necessitating re-indexing do not occur”. Dayka, ¶¶ 13, 15-16, 19. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the data model is associated with a hypercube that is generated based on the plurality of tables excluding the updated data; and wherein the partial query results are generated without regenerating the hypercube because doing so would further increase usability of Dayka by explicitly associating the database 120 with a main data cube and associating appended data to the database with incremental data cubes so that a received query can be answered using the main data cubes and the incremental data cubes to allow for query consistency without locking. Velury, ¶¶ 9, 27-28.
Dayka as modified  did not specifically teach but Lahiri teaches a bidirectional index. (¶ 69, wherein the generated positional index is a bi-directional index: “The positional index is bi-directional, and can be used to determine a range of row ids, row page id and row slot numbers of rows that correspond to a column value, and to determine a column page id and column slot number of column slots of rows that correspond to the column value”)
An index metadata/indexlet in Dayka is used in response to a received query for identifying a portion of the database in which the requested data is located. Dayka, ¶ 16. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing a bidirectional index because doing so would further increase usability of Dayka as modified by providing for a bidirectional index for determining a range of row ids or a column page id corresponding to a given value.

Claim 2.	The method of claim 1, wherein generating the partial query results comprises: generating, based on a global query plan that identifies one or more relationships between each of the one or more global queries and partial query results, wherein the global query plan maintains an association between one or more of the partial query results. (Dayka, ¶¶ 16-17, a sub-query is a fragment of the global/original query that identifies a partial result associated with the sub-query and the result is maintained as the sub-query output)
Claims 9 and 16 are rejected under the same rationale as claim 2.

Claim 3.	The method of claim 1, wherein determining, based on the one or more local components, the one or more indexlets associated with each of the one or more local components comprises determining, for each of the one or more global queries, at least one common subexpression. (Dayka, ¶¶ 15-16, a sub-query is a common subexpression and a single or multi-filed is a common data model for generating an index or a sub-query)
Claims 10 and 17 are rejected under the same rationale as claim 3.

Claim 4.	The method of claim 3, further comprising: 
determining, for each of the one or more global queries based on the at least one common subexpression a logical plan indicative of a traversal of the data model. (Dayka, ¶ 16, a common subexpression/sub-query is used for determining a logical subspace of interest as a subquery output for generating the final result)
Claim 11 is rejected under the same rationale as claim 4.

Claims 5-7, 12-14 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Dayka, Velury, and Lahiri as applied to claims 1-4, 8-11 and 15-17 above in view of Graham et al. Patent No.: US 10,318,491 (Graham).

Claim 5.	Dayka as modified taught the method of claim 4; Dayka did not specifically teach the feature as recited in claim 5. 
Graham teaches:
determining, for each of the one or more global queries, based on the logical plan, a physical plan indicative of a plurality of worker entities, wherein each of the plurality of worker entities is associated with at least one of the one or more indexlets. (Graham, col. 2, ll. 50-67; col. 12, ll. 36-65, col. 16, ll. 4-26, wherein a physical plan is determined based on a logical plan generated from a query pars tree and wherein each node of the physical plan includes worker entities/operators that correspond to processes performed by the query executor associated with a secondary index/indexlet)
Dayka as modified provide for generating index and associated index metadata based on the data record fields and the fields that are accessed frequently by queries. Dayka, ¶¶ 15-16. Graham also provides for generating secondary indexes based on data fields that are accessed frequently by queries/the most common object access patterns. Graham, col. 1, ll. 35-50, col. 4, ll. 29-33, col. 8, ll. 15-34. Dayka, ¶ 16 decomposes a query into subqueries and Graham, col. 12, ll. 17-35, generates query pars tree for evaluating the query and identifying fields/attributes to be accessed. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for determining, for each of the one or more global queries, based on the logical plan, a physical plan indicative of a plurality of worker entities, wherein each of the plurality of worker entities is associated with at least one of the one or more indexlets because doing so would increase usability of  Dayka as modified by selecting a best approach for translating a received  query and selecting the best physical plan that can be executed against a database.
Claims 12 and 18 are rejected under the same rationale as claim 5.

	Claim 6.	The method of claim 5, wherein, the physical plan is further indicative of a location of each of the plurality of worker entities, and wherein each of the plurality of worker entities comprises an indexlet worker or a hypercube worker. (Graham, col. 2, ll. 64-67, col. 6, ll. 48-58; col. 7, ll. 39-67, col. 13, ll. 31-35, Table 7, Physical Operator, Index Seek, col. 14, ll. 48-57, generating a physical plan based on a cost model and information such as location of data and whether the data is stored in a local or remote storage indicates that the location of worker entities/indexlet worker and location of data is included in physical plans for selecting the best plan)
Claims 13 and 19 are rejected under the same rationale as claim 6.

Claim 7.	The method of claim 5, wherein the updated data comprises at least one of: a modification to existing data within the one or more tables or new data for the one or more tables. (Dayka, ¶ 19, wherein “the database 120 is "append only," meaning that records may be added from time to time” indicates that data is added to existing data within the one or more tables or new data for the one or more tables)
Claims 14 and 20 are rejected under the same rationale as claim 7.

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims have been fully considered but are moot in view of the new ground of rejections as provided above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159